Gibson, C. J.
It is a principle of construction, that where land is described by courses and distances, and also by calls for adjoiners, the latter, where there is a discrepance, invariably govern; and it is as applicable to conveyances as it is to official surveys. By reason of imperfection of instruments, as well as inequalities of surface and carelessness of assistants, extreme accuracy is not to be attained by the compass and chain; while, on the other hand, calls for natural objects, or, what is much the same, known and established lines of contiguous tracts, admit of perfect certainty. When a vendor, therefore, conveys by established landmarks, the subject of the grant will neither overrun nor fall short of them. They form the true boundary, and the courses and distances serve but to point towards the place. Apply this principle to' the case below. The tract was described in the articles of agreement by calls for adjoiners, but not by courses and distances at all; and of all the land within the calls, the grantee would have become the legal owner, had he accepted the deed which was tendered in execution of the contract. But to the calls in the articles, the grantor had added courses and distances in the deed; one of which, varying from the line on the ground, would seem to carry the grant into the land of an adjoiner: and for this the vendee insisted that the vendor had not title to all the land he professed to convey. But he had title to all he sold and was to be paid for; and the consequence would have been the same, even had the course and distance fallen short of the actual boundary. The *155vendee was, therefore, not entitled to withhold a part of the purchase-money on any such pretext. As the principle is decisive of the cause, it is unnecessary to consider the bill of exceptions to evidence.
Judgment affirmed.